Citation Nr: 1454319	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-03 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), a depressive disorder, and/or an anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from September 1969 to November 1973; the Veteran had service in the Republic of Vietnam from April 1971 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for PTSD.  The Veteran timely appealed that decision.  

The Board has recharacterized the issue on appeal to be a broader claim for any psychiatric disorder in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in November 2009; a transcript of that hearing is associated with the claims file.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, major depressive and anxiety disorders are related to his period of active duty.  


CONCLUSION OF LAW

1.  The criteria establishing service connection for major depressive and anxiety disorders have been met.  38 U.S.C.A. §§ 1110, 1111, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In light of the favorable decision with regard to the issue of service connection for a psychiatric disorder, as discussed below, further discussion with respect to VCAA is not warranted at this time, as this decision represents a full award of benefits able to be awarded on appeal as to that issue.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

On appeal, the Veteran avers that his psychiatric disorder is related to military service, though he also asserts that his condition became worse after he suffered a self-inflicted gunshot wound during a hunting accident in 2004.  The Veteran specifically asserts that he has PTSD and that such is related to his military service, including his Vietnam service wherein he witnessed a friend commit suicide in the barracks while in Vietnam.

Turning to the evidence of record, the Veteran's enlistment examination in September 1969 reveals that he was psychiatrically normal on entrance into military service.  The Veteran, however, did report in his Report of Medical History at that time that he has a history of nervous trouble, which the doctor merely noted as "nervous" without any other description.  In subsequent examinations in August 1972 and July 1973, the Veteran was again psychiatrically normal.  In October 1973, however, the Veteran was treated for complaints of "severe nervousness for several weeks."  Such nervousness was attributed to increased pressure at work, and he was diagnosed with "adult situational reaction with anxiety."  

The Veteran filed his claim for service connection in August 2008.  A review of the Veteran's VA treatment records since he filed his claim demonstrates a diagnosis of PTSD/Depression in November 2008.  The Veteran underwent a VA psychiatric examination in January 2009.  After examination of the Veteran and review of the claims file, that examiner diagnosed the Veteran with a depressive disorder, not otherwise specified, with alcohol dependence in full remission.  No opinion regarding relationship to service was rendered at that time.  

In subsequent VA treatment records, including psychiatric evaluations in April, August, September, and December 2009, the Veteran is only shown to be diagnosed with a depressive disorder, and not PTSD.  A November 2009 letter from G.D., LCP, shows that he is only treating the Veteran for depression.  VA treatment records throughout 2010 and 2011 additionally only show diagnosis of depression or a depressive disorder rather than PTSD.

The Veteran underwent another VA psychiatric examination in December 2011.  After examination of the Veteran and review of the claims file, that examiner diagnosed the Veteran with major depressive disorder, anxiety disorder, and alcohol dependence in full remission.  With regards to etiology, the examiner checked the box stating, "The claimed condition, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in-service injury, event, or illness."  The examiner concluded as follows:

The Veteran appears to experience depressed and anxious moods with some symptom overlap in the moderate range with current treatment (therapy and medication).  He does not meet the full criteria for PTSD and lacks the avoidance symptoms necessary to have PTSD.  His records do indicate a long-standing pattern of depressed and anxious moods possibly dating back to his childhood.  His depressed and anxious moods have been treated by mental health providers and he reports moderate symptoms at the present time.  Given his increased symptoms of depression and anxiety that seem to result following stressful life events, it is likely that [the Veteran]'s depressed and anxious moods were aggravated by his military service and the reported stress he endured as part of his service.  By his self-report, his symptoms are related to many factors including his military stressor(s).  Therefore, [the Veteran]'s current major depressive disorder, recurrent and anxiety disorder, [not otherwise specified], appear to have been aggravated beyond the normal progression resulting in his continued inability to manage these moods.  

Based on the foregoing evidence, the Board finds that service connection for major depression and anxiety disorders is warranted.  

While the Veteran contends that he should be service connected for PTSD, the Board finds that he does not meet all criteria needed to support a diagnosis.  The Veteran is not a qualified medical professional and cannot self-diagnose his psychiatric condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

The Board further acknowledges that a diagnosis of PTSD is shown in a November 2008 VA treatment record, and in previous VA treatment records dating back to 2005.  The Board notes that the previous PTSD diagnoses in 2005 and in the record prior to August 2008-when the Veteran filed his claim for service connection-are not current diagnoses for purposes of this claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.") (Emphasis added).

The sole instance of a PTSD diagnosis since the Veteran filed his claim for service connection is in a November 2008 VA medicine attending physician note.  There is no indication that the diagnosis-which was mixed with a depression diagnosis-was based on psychological examination of the Veteran at that time, nor does it appear that the DSM-IV was used in making that diagnosis at that time.  Instead, it appears that the VA physician was merely repeating a previous diagnosis that was rendered and was treating the Veteran's medication needs at that time.  

Instead, the Board finds the wealth of subsequent mental health professionals' diagnosis of solely depression or a depressive disorder to be more probative of the Veteran's current psychiatric diagnosis.  

The Board further notes that the most probative evidence regarding the Veteran's psychiatric diagnosis is the December 2011 VA examiner's opinion, which noted that the Veteran did not have PTSD related to his military service because he did not demonstrate the requisite avoidance criteria necessary for such a diagnosis under the DSM-IV.  This evidence is the most probative with regards to the Veteran's current psychiatric diagnoses.

Therefore, the Board finds that the Veteran's currently-diagnosed psychiatric disorders are major depressive disorder and anxiety disorder, not otherwise specified, as diagnosed in the December 2011 VA examination.  Thus, the first element of service connection has been met.  

Turning to the other elements of service connection, the Board notes that the December 2011 VA examiner opined that the Veteran's psychiatric disorders pre-existed his entrance into military service.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A review of the Veteran's service treatment records reveals that he was psychiatrically normal on enlistment in September 1969.  There was no "noted" psychiatric disorder on enlistment into service and therefore he is presumed psychiatric sound.  See 38 U.S.C.A. § 1111.  However, even assuming that the evidence of record is clear and unmistakable that the Veteran's psychiatric disorder pre-existed his entrance into service, it is clear from the December 2011 VA examiner's opinion that the second prong of clear and unmistakable evidence of non-aggravation of that condition by service cannot be met in this case.  Accordingly, the Board finds that the presumption of soundness cannot be rebutted in this case, and the Veteran is presumed psychiatrically sound on entrance into military service in 1969.  See 38 U.S.C.A. § 1111; Verdon, supra.  

In light of the Veteran's presumed soundness with regards to his psychiatric condition in 1969, and in light of his lay statements and the highly probative December 2011 VA examiner's opinion indicating a relationship to military service including his service and experiences in Vietnam, and by resolving all doubt in the Veteran's favor, the Board finds that service connection for major depressive and anxiety disorders is warranted on the basis of the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303.  

In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for major depressive and anxiety disorders is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


